            Case 1:19-cv-12576-JGD Document 5 Filed 12/30/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                 )
ALIFONSO ROMERO REGALADO,                        )
                                                 )
               Petitioner,                       )
                                                 )
               v.                                )         CIVIL ACTION
                                                 )         NO. 19-12576-JGD
SHERIFF JOSEPH MCDONALD JR.,                     )
                                                 )
               Respondent.                       )
                                                 )
                                                 )

                                            ORDER

                                       December 30, 2019

DEIN, U.S.M.J.

       Immigration detainee Alifonso Romero Regalado, through counsel, has filed a petition

for a writ of habeas corpus under 28 U.S.C. § 2241. Regalado states that he is a member of the

post-hearing class in Pereira Brito v. Barr, C.A. No. 19-cv-11314-PBS (D. Mass.), and that he is

entitled to an immigration bond hearing in which the government is required to bear the burden

of proof.

       Upon review of Cook’s filing, the Court hereby orders:

       1.      The Clerk of this Court shall serve a copy of the Petition upon Plymouth County

Sheriff Joseph McDonald Jr. and the United States Attorney for the District of Massachusetts.

       2.      Respondent shall, no later than Tuesday, January 21, 2020, show cause why the

Petition should not be granted.

       3.      Pursuant to the Standing Order of the United States Federal Court for the District

of Massachusetts on 2241 Petitions, to give the Court time to consider this matter, unless
             Case 1:19-cv-12576-JGD Document 5 Filed 12/30/19 Page 2 of 2



otherwise ordered by the Court, Petitioner shall not be moved outside the District of

Massachusetts without providing the Court 48 hours’ advance notice of the move and the reason

therefor. Any such 48-hour notice period shall commence at the date and time such notice is

filed and expire 48 hours later, except “[i]f the period would end on a Saturday, Sunday, or legal

holiday, the period continues to run until the same time on the next day that is not a Saturday,

Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(2)(C).

        4.      The Clerk shall provide Petitioner’s counsel, Respondent, and the United States

Attorney for the District of Massachusetts with the form for Consent/Refusal of Magistrate Judge

Jurisdiction and the instructions for that form (“consent package”). Counsel for Petitioner is

responsible for contacting Respondent’s counsel to inquire as to their consent or refusal to

proceed before the Magistrate Judge and for informing the Court whether both parties consent to

final assignment of the action to the Magistrate Judge. While consent to the final assignment of

the case to the magistrate judge is entirely voluntary, and no adverse substantive consequences of

any kind will redound to an attorney or party refusing consent, submission of the executed form,

memorializing consent or refusal to consent to the final assignment to the Magistrate Judge is

mandatory.

       SO ORDERED.

                                                      /s/ Judith Gail Dein
                                                     Judith Gail Dein
                                                     United States Magistrate Judge




                                                 2
